OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison AvenueNew York, New York (Address of principal executive offices) (Zip code) Andrea Baumann Lustig Stralem & Company Incorporated645 Madison AvenueNew York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 888-8123 Date of fiscal year end:October 31, 2013 Date of reporting period: April 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. STRALEM EQUITY FUND LETTER TO SHAREHOLDERS May 2013 Dear Shareholder, During the first six months of its fiscal year, November 1, 2012 through April 30, 2013, Stralem Equity Fund’s (the “Fund’s”) performance was as follows: Share Class Fund* S&P 500 Index** Institutional: STEFX 14.02% 14.42% Adviser: STRAX 13.85% 14.42% * Net, after fees; does not include taxes. ** Does not reflect deduction for fees, expenses or taxes. You cannot invest directly in the Index. Stralem Equity Fund largely kept pace with the S&P 500 Index, the Fund’s benchmark index over the first six months of the fiscal year, returning +14.02% (Institutional Shares) and +13.85% (Adviser Shares) vs. +14.42% for the S&P 500 Index (the “Index”). As you know, Stralem & Company Incorporated (“Stralem”), as investment manager of the Fund, uses the same investment approach for all client portfolios it manages in the U.S. Large Cap Equity StrategyTM (“LCES”) including the Fund. The objective of Stralem’s LCES is long-term capital appreciation by delivering excess returns over the Index with reduced risk and reduced volatility. The investment philosophy of Stralem’s LCES is predicated on a structural framework that identifies four types of market environments within a full market cycle: two types of bull markets and two types of bear markets, each characterized by momentum or valuation factors. Stralem uses this framework to identify and prepare for changing market environments in order to manage risk and opportunity within the portfolio structure, thereby offering the potential for growth and capital preservation in one, “long-only” product. The strategy seeks to manage risk and return by purchasing a portfolio of fundamentally solid growth companies (Up Market Sector) along with those companies that deliver strong cash flows to preserve capital in a down market (Down Market Sector) and adjusting the balance between these two groups as we move through the market cycle. Within the two sectors, Up Market and Down Market, the portfolio is further divided into five categories. New Industries, New Products and Dominant Firms are the categories 1 in the Up Market Sector and Low Ratio of Price/Cash Flow and High Dividend Yield comprise the Down Market Sector. Sector and Category weightings are adjusted as we move through the market cycle based on the balance between growth and capital preservation called for by Stralem’s view of market environment. Individual stock positions are typically equally weighted within each category. Through the first six months of the fiscal year, the portfolio remained structured for the lower right hand box — what we term a Momentum-Driven Bear Market — resulting in approximately 65% of the Fund’s assets allocated to the Up Market Sector and 35% to the Down Market Sector. Despite the strong advance in the Index, we, at Stralem, remain concerned with some of the fundamental underpinnings driving the market and therefore choose to maintain 35% of the portfolio in the Down Market Sector. Despite this defensive allocation, the Fund’s performance has kept pace with the Index. The New Products and New Industries categories within the Up Market Sector boosted relative performance, while the Dominant Companies category within the Up Market Sector proved the most significant offsetting drag on relative performance, followed by the Low Price to Cash Flow category within the Down Market Sector. The New Products category was driven by a +61% return for Celgene, and a +33% return for Thermo Fisher Scientific, and the New Industries category’s outperformance was driven most by not owning Apple, which dropped 25% over the period. The relative underperformance drivers in the Dominant Companies category were Caterpillar and FedEx, which returned +0.9% and +2.5%, respectively. In the Low Price to Cash Flow category, our integrated oil & gas holdings underperformed some of the smaller Exploration & Production companies and refiners. Two changes were made in the Fund’s portfolio during the Fund’s fiscal first half: within the New Industries category, we sold Intel and bought Google in late January, and within the Dominant Companies category, we sold Caterpillar and bought Visa in mid April. Intel was sold primarily due to the steeper-than-expected deceleration in global PC sales which drove a steep drop in forward earnings, with the end result that Intel no longer met our RGV (Relative Growth Valuation—a measure of earnings growth per unit of valuation) requirements. We still like Intel’s position as a dominant player in semiconductors, so it will remain on our back bench where we can monitor the evolution of its earnings growth, operational execution and its RGV score. We added Google because it is the dominant online advertising company globally, in both desktop and mobile search, display advertising on its network, and video advertising on YouTube. Google is uniquely positioned to maintain and expand its dominant position in all these channels as more and more advertising dollars move online. Google has successfully protected its desktop search dominance with its Android mobile operating system and the release of its Chrome browser, which have helped the company keep its search acquisition costs down, while funneling more traffic to Google’s products. As content is consumed more and more electronically and less from newspapers and TV, the advantages of online advertising will, in our view, become irrefutable to advertisers, and heavily contribute to revenue and earnings growth going forward. Caterpillar was sold in anticipation of a steep earnings correction due to cutbacks in global mining capital expenditures that would negatively affect the company’s RGV score. While we still believe in mining as a powerful secular theme, the drop-off in orders came when sales of its heavy equipment for construction were not expected to 2 turn up until the second half of 2013. We believed that risk was skewed to the downside and that forward earnings estimates were not easily achievable. After the Q1 earnings report, Caterpillar did indeed cut its earnings forecast and the company’s RGV score dipped below an acceptable level, so we believe our effort to get out in front of that decline proved justified. We purchased Visa as a replacement in the Dominant Company category to gain exposure to the global secular theme of the consumer shift from paying with cash to paying with credit and debit cards. We strongly believe Visa is the best way to gain exposure to this trend based on its dominant payment processing network, its global reach, its lack of exposure to Europe (Visa Europe is separately owned) and the company’s robust RGV score. In conclusion, it remains our view that the central bank balance sheet expansion has not been successful in stimulating underlying global economic activity. Inexpensive money has found its way into investors’ financial assets, pumping up prices and valuations, but has also injected significant (and under-appreciated) risk into investors’ portfolios. In our view, the Federal Reserve is erring on the side of risking inflation in order to reduce the real debt burden of the federal government, which has proven incapable of getting its fiscal house in order. We continue to believe that the overhang of excessive debt will constrain global growth for the foreseeable future. Investing in large, well financed multinationals with significant operations in the emerging market world, continued investment in research and development and the ability to optimally manage their capital is, in our view, the safest way to navigate the long, bumpy valley of economic recovery. We, at Stralem, continue to strive to get the balance right — to participate in the powerful liquidity-fueled upward momentum, but to do so in a conservative manner that limits the downside through our portfolio allocation to Down Market and Dominant Companies. At the end of the day, we believe that high-quality, well-run companies — those that have the diversity of product offerings and geographies, the balance sheets and cash flows to weather any unforeseen dislocation in the markets — will find a way to thrive regardless of the macro environment, and if a serious dislocation occurs, will be among the best investments to preserve and protect capital. Sincerely, Stralem & Company Incorporated This report reflects our views and opinions as of the date of this letter. These views are subject to change at any time based upon market or other conditions. It was prepared for the information of the Fund’s shareholders. It is not authorized for distribution to prospective investors in the Fund unless it is preceded or accompanied by a current summary prospectus and/or statutory prospectus which both describe the Fund’s objectives, risks, policies, expenses and other important information. Investors are advised to read the summary prospectus and/or prospectus carefully before investing. Past performance is not indicative of future results. Current performance may be lower or higher than the data contained herein. The Fund can suffer losses as well as gains. For more current information throughout the year please contact the Fund by calling 1-866-822-9555 or visit the Fund’s website at www.stralemfund.com. The Fund is distributed by Ultimus Fund Distributors, LLC. 3 STRALEM EQUITY FUND PORTFOLIO INFORMATION April 30, 2013 (Unaudited) As of October 31, 2012 As of April 30, 2013 Market Value % of Total Investments Market Value % of Total Investments UP MARKET NEW PRODUCTS $ 7.9% $ 8.3% NEW INDUSTRIES 11.6% 12.4% DOMINANT COMPANIES 43.6% 44.2% DOWN MARKET LOW PRICE TO CASH FLOW 8.2% 7.8% HIGH YIELD 25.6% 24.7% MONEY MARKET 3.1% 2.6% $ 100.0% $ 100.0% 4 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS April 30, 2013 (Unaudited) Shares Common Stocks — 97.4% Value Consumer Discretionary — 3.4% Hotels, Restaurants & Leisure — 3.4% McDonald’s Corp. $ Consumer Staples — 6.9% Beverages — 3.7% Coca-Cola Co. (The) Tobacco — 3.2% Philip Morris International, Inc. Energy — 11.1% Energy Equipment & Services — 3.3% Schlumberger Ltd. Oil, Gas & Consumable Fuels — 7.8% Chevron Corp. Exxon Mobil Corp. Health Care — 15.1% Biotechnology — 2.7% Celgene Corp. (a) Life Sciences Tools & Services — 2.7% Thermo Fisher Scientific, Inc. Pharmaceuticals — 9.7% Abbott Laboratories AbbVie, Inc. Merck & Co., Inc. Pfizer, Inc. Industrials — 16.8% Aerospace & Defense — 3.4% United Technologies Corp. Air Freight & Logistics — 3.2% FedEx Corp. Electrical Equipment — 3.6% Eaton Corp. plc See notes to financial statements. 5 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 97.4% (Continued) Value Industrials — 16.8% (Continued) Industrial Conglomerates — 6.6% Danaher Corp. $ General Electric Co. Information Technology — 19.1% Communications Equipment — 4.8% Cisco Systems, Inc. QUALCOMM, Inc. Internet Software & Services — 2.5% Google, Inc. - Class A (a) IT Services — 6.7% International Business Machines Corp. Visa, Inc. Software — 5.1% Microsoft Corp. Oracle Corp. Materials — 7.1% Chemicals — 7.1% E.I. du Pont de Nemours and Co. Dow Chemical Co. (The) Telecommunication Services — 3.4% Diversified Telecommunication Services — 3.4% AT&T, Inc. Utilities — 14.5% Electric Utilities — 10.8% NextEra Energy, Inc. PPL Corp. Southern Co. (The) Multi-Utilities — 3.7% Dominion Resources, Inc. Total Common Stocks (Cost $301,498,346) $ See notes to financial statements. 6 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Money Market Funds — 2.6% Value Dreyfus Government Cash Management Money Market Fund - Class I, 0.01%* $ Dreyfus Treasury Prime Cash Management Fund - Class I, 0.00%* Total Money Market Funds (Cost $10,434,025) $ Total Investments at Value — 100.0% (Cost $311,932,371) $ Other Assets in Excess of Liabilities — 0.0%# Net Assets — 100.0% $ (a) Non-income producing. * Rate shown is the 7-day effective yield at April 30, 2013. # Percentage rounds to less than 0.1% See notes to financial statements. 7 STRALEM EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES April 30, 2013 (Unaudited) ASSETS Investments, at value (Notes 1 and 2) (Cost $311,932,371) $ Cash Dividends receivable Receivable for capital shares sold Other Total Assets LIABILITIES Payable to Investment Adviser (Note 3) Payable to administrator (Note 3) Accrued Trustees’ fees (Note 3) Payable for capital shares redeemed 11 Accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized gains from securities transactions Net unrealized appreciation Net Assets $ NET ASSET VALUE PER SHARE: INSTITUTIONAL CLASS Net assets applicable to Institutional Class $ Institutional Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ ADVISER CLASS Net assets applicable to Adviser Class $ Adviser Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ (a) Redemption price varies based on length of time held (Note 1). See notes to financial statements. 8 STRALEM EQUITY FUND STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Legal fees Auditing fees Trustees’ fees and expenses (Note 3) Registration and filing fees, Common Registration fees, Institutional Class Registration fees, Adviser Class Transfer agent fees, Institutional Class (Note 3) Transfer agent fees, Adviser Class (Note 3) Distribution fees, Adviser Class (Note 3) Postage and supplies Insurance Printing Bank service fees Other Total Expenses Fee reductions and expense reimbursements by the Adviser (Note 3): Common ) Institutional Class ) Adviser Class ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from securities transactions Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 9 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, (Unaudited) Year Ended October 31, OPERATIONS Net investment income $ $ Net realized gain from securities transactions Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS (Note 4) Investment income, Institutional Class ) ) Investment income, Adviser Class ) ) Realized gains, Institutional Class ) — Realized gains, Adviser Class ) — Decrease in net assets from distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Institutional Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Proceeds from redemption fees (Note 1) Payments for shares redeemed ) ) Net increase in Institutional Class net assets from capital share transactions Adviser Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in Adviser Class net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ See notes to financial statements. 10 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Six Months Ended April 30, (Unaudited) Year Ended October 31, 2012* CAPITAL SHARE ACTIVITY Institutional Class Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period Adviser Class Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period * Amounts reflect the 10:1 stock split effective February 22, 2013 (Note 1). See notes to financial statements. 11 STRALEM EQUITY FUND - INSTITUTIONAL CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period) Six Months Ended April 30, Year Ended October 31, (Unaudited) 2012(a) 2011(a) 2010(a) 2009(a) 2008(a) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net gains (losses) on securities ) Total from investment operations ) Less distributions: Dividends from net investment income ) ) ) — ) ) Dividends from net realized gains ) — Total distributions: ) ) ) — ) ) Proceeds from redemption fees collected (Note 1) (b) (b) (b) (b) — — Net asset value, end of period $ Total return (c) 14.02% (d) 9.06% 9.47% 12.62% 8.46% (26.55%
